Exhibit 21.1 SUBSIDIARIES OF TESLA, INC. Name of Subsidiary Jurisdiction ofIncorporation or Organization Afton Solar, LLC Delaware Allegheny Solar 1, LLC Delaware Allegheny Solar Manager 1, LLC Delaware Ancon Holdings II, LLC Delaware Ancon Holdings, LLC Delaware Ancon Solar Corporation Delaware Ancon Solar I, LLC Delaware Ancon Solar II Lessee Manager, LLC Delaware Ancon Solar II Lessee, LLC Delaware Ancon Solar II Lessor, LLC Delaware Ancon Solar Managing Member I, LLC Delaware Andrews County Solar, LLC Delaware Arpad Solar Borrower, LLC Delaware Arpad Solar I, LLC Delaware Arpad Solar Manager I, LLC Delaware AU Solar 1, LLC Delaware AU Solar 2, LLC Delaware Banyan SolarCity Manager 2010, LLC Delaware Banyan SolarCity Owner 2010, LLC Delaware Basking Solar I, LLC Delaware Beatrix Solar I, LLC Delaware Bernese Solar Manager I, LLC Delaware Blue Skies Solar I, LLC Delaware Blue Skies Solar II, LLC Delaware Building Solutions Acquisition Corporation Delaware Caballero Solar Managing Member I, LLC Delaware Caballero Solar Managing Member II, LLC Delaware Cardinal Blue Solar, LLC Delaware Castello Solar I, LLC Delaware Castello Solar II, LLC Delaware Castello Solar III, LLC Delaware Chaparral SREC Borrower, LLC Delaware Chaparral SREC Holdings, LLC Delaware Chompie Solar I, LLC Delaware Chompie Solar Manager I, LLC Delaware City UB Solar, LLC Delaware Clydesdale SC Solar I, LLC Delaware Common Assets Capital, LLC Delaware Common Assets Financial, LLC Delaware Common Assets Securities, LLC Delaware Common Assets Technologies, LLC Delaware Common Assets, LLC Delaware Corcoran Solar, LLC Delaware Cottage Grove Solar, LLC Delaware Dahlia Holdings I, LLC Delaware Dahlia Holdings II, LLC Delaware Dom Solar General Partner I, LLC Delaware Dom Solar Lessor I, LP Cayman Dom Solar Limited Partner I, LLC Delaware Domino Solar Ltd Cayman Eiger Lease Co, LLC Delaware Energy Freedom Coalition of America, LLC Delaware Ever CT Solar Farm, LLC California Falconer Solar Manager I, LLC Delaware Firehorn Finance Company, LLC Delaware Firehorn Solar I, LLC Cayman Firehorn Solar Manager I, LLC Delaware FocalPoint Solar Borrower, LLC Delaware FocalPoint Solar I, LLC Delaware FocalPoint Solar Manager I, LLC Delaware Fontane Solar I, LLC Delaware FOTOVOLTAICA GI 4, S. de R.L. de C.V. Mexico FOTOVOLTAICA GI 5, S. de R.L. de C.V. Mexico FTE Solar I, LLC Delaware Grohmann USA Inc. Arizona Grohmann Automation Ltd Canada Grohmann Engineering GmbH Germany Grohmann Engineering Trading (Shanghai) Co. Ltd. China Hammer Solar, LLC Delaware Hammerhead Solar, LLC Delaware Harpoon Solar I, LLC Delaware Harpoon Solar Manager I, LLC Delaware Haymarket Holdings, LLC Delaware Haymarket Manager 1, LLC Delaware Haymarket Solar 1, LLC Delaware Ikehu Manager I, LLC Delaware IL Buono Solar I, LLC Delaware ILIOSSON, S.A. de C.V. Mexico Juniper Solar, LLC Delaware Klamath Falls Solar 1, LLC Delaware Klamath Falls Solar 2, LLC Delaware Klamath Falls Solar 3, LLC Delaware Knight Solar Managing Member I, LLC Delaware Knight Solar Managing Member II, LLC Delaware Knight Solar Managing Member III, LLC Delaware Landlord 2008-A, LLC Delaware Louis Solar II, LLC Delaware Louis Solar III, LLC Delaware Louis Solar Manager II, LLC Delaware Louis Solar Manager III, LLC Delaware Louis Solar Master Tenant I, LLC Delaware Louis Solar MT Manager I, LLC Delaware Louis Solar Owner I, LLC Delaware Louis Solar Owner Manager I, LLC Delaware Mako GB SPV Holdings, LLC Delaware Mako GB SPV, LLC Delaware Mako Solar Holdings, LLC Delaware Mako Solar, LLC Delaware Master Tenant 2008-A, LLC Delaware Matterhorn Solar I, LLC Delaware Megalodon Solar, LLC Delaware Monte Rosa Solar I, LLC Delaware Monticello Solar, LLC Delaware Mound Solar Manager V, LLC Delaware Mound Solar Manager VI, LLC Delaware Mound Solar Manager X, LLC Delaware Mound Solar Manager XI, LLC Delaware Mound Solar Manager XII, LLC Delaware Mound Solar Master Tenant IX, LLC Delaware Mound Solar Master Tenant V, LLC California Mound Solar Master Tenant VI, LLC Delaware Mound Solar Master Tenant VII, LLC Delaware Mound Solar Master Tenant VIII, LLC Delaware Mound Solar MT Manager IX, LLC Delaware Mound Solar MT Manager VII, LLC Delaware Mound Solar MT Manager VIII, LLC Delaware Mound Solar Owner IX, LLC Delaware Mound Solar Owner Manager IX, LLC Delaware Mound Solar Owner Manager VII, LLC Delaware Mound Solar Owner Manager VIII, LLC Delaware Mound Solar Owner V, LLC California Mound Solar Owner VI, LLC Delaware Mound Solar Owner VII, LLC Delaware Mound Solar Owner VIII, LLC Delaware Mound Solar Partnership X, LLC Delaware Mound Solar Partnership XI, LLC Delaware Mound Solar Partnership XII, LLC Delaware MS SolarCity 2008, LLC Delaware MS SolarCity Commercial 2008, LLC Delaware MS SolarCity ResiDelawarential 2008, LLC Delaware MT Solar Corporation Delaware NBA SolarCity AFB, LLC California NBA SolarCity Commercial I, LLC California NBA SolarCity Solar Phoenix, LLC California Northern Nevada Research Co., LLC Nevada Pacific Solar Storage 1 (Guam) LLC Guam Paramount Energy Fund I Lessee, LLC Delaware Paramount Energy Fund I Lessor, LLC Delaware PEF I MM, LLC Delaware Poppy Acquisition LLC Delaware Presidio Solar I, LLC Delaware Presidio Solar II, LLC Delaware Pukana La Solar I, LLC Delaware Roadster Automobile Sales and Service (Beijing) Co., Ltd. China Roadster Finland Oy Finland Scandia Trail Solar, LLC Delaware Sequoia Pacific Holdings, LLC Delaware Sequoia Pacific Manager I, LLC Delaware Sequoia Pacific Solar I, LLC Delaware Sequoia SolarCity Owner I, LLC Delaware SERVICIOS DE TECNOLOGÍA Y ADMINISTRACIÓN ILIOSS, S.A. de C.V. Mexico Sierra Solar Power (Hong Kong) Limited Hong Kong Silevo China Co. Ltd China Silevo Germany GmbH Germany Silevo, LLC Delaware Silver Springs Solar, LLC Delaware Solar Aquarium Holdings, LLC Delaware Solar Energy of America 1, LLC Delaware Solar Energy of America Holdco, LLC Delaware Solar Energy of America Manager 1, LLC Delaware Solar Explorer, LLC Delaware Solar Grove Holdings, LLC Delaware Solar House I, LLC Delaware Solar House II, LLC Delaware Solar House III, LLC Delaware Solar House IV, LLC Delaware Solar Integrated Fund I, LLC Delaware Solar Integrated Fund II, LLC Delaware Solar Integrated Fund III, LLC Delaware Solar Integrated Fund IV-A, LLC Delaware Solar Integrated Manager I, LLC Delaware Solar Integrated Manager II, LLC Delaware Solar Integrated Manager III, LLC Delaware Solar Integrated Manager IV-A, LLC Delaware Solar Odyssey Holdings, LLC Delaware Solar Services Company, LLC Delaware Solar Ulysses Manager I, LLC Delaware Solar Ulysses Manager II, LLC Delaware Solar Voyager, LLC Delaware Solar Warehouse Manager I, LLC Delaware Solar Warehouse Manager II, LLC Delaware SolarCity Corporation Delaware Solar Warehouse Manager III, LLC Delaware Solar Warehouse Manager IV, LLC Delaware SolarCity Alpine Holdings, LLC Delaware SolarCity Amphitheatre Holdings, LLC Delaware SolarCity Arbor Holdings, LLC Delaware SolarCity Arches Holdings, LLC Delaware SolarCity AU Holdings, LLC Delaware SolarCity Corporation Delaware SolarCity Electrical New York Corporation Delaware SolarCity Electrical, LLC Delaware SolarCity Engineering, Inc. California SolarCity Finance Company, LLC Delaware SolarCity Finance Holdings, LLC Delaware SolarCity Foxborough Holdings, LLC Delaware SolarCity FTE Series 1, LLC Delaware SolarCity FTE Series 2, LLC Delaware SolarCity Fund Holdings, LLC Delaware SolarCity Giants Holdings, LLC Delaware SolarCity Grand Canyon Holdings, LLC Delaware SolarCity Holdings 2008, LLC Delaware SolarCity International, Inc. Delaware SolarCity Investments Canada Ltd. Canada SolarCity Leviathan Holdings, LLC Delaware SolarCity LMC Series I, LLC Delaware SolarCity LMC Series II, LLC Delaware SolarCity LMC Series III, LLC Delaware SolarCity LMC Series IV, LLC Delaware SolarCity LMC Series V, LLC Delaware SolarCity Mid-Atlantic Holdings, LLC Delaware SolarCity Nitro Holdings, LLC Delaware SolarCity Orange Holdings, LLC Delaware SolarCity Pierpont Holdings, LLC Delaware SolarCity Series Holdings I, LLC Delaware SolarCity Series Holdings II, LLC Delaware SolarCity Series Holdings IV, LLC Delaware SolarCity Steep Holdings, LLC Delaware SolarCity Ulu Holdings, LLC Delaware SolarCity Village Holdings, LLC Delaware SolarRock, LLC Delaware SolarStrong Holdings, LLC Delaware SolarStrong, LLC Delaware SOLIN AG Germany Sparrowhawk Solar I, LLC Delaware SREC Holdings, LLC Delaware Sunshine Storage I, LLC Delaware Sunshine Storage II, LLC Delaware Sunshine Storage III, LLC Delaware Symax Systemtechnik Sondermaschinenbau GmbH Germany Tesla 2014 Warehouse SPV LLC Delaware Tesla Automobile Distribution (Beijing) Co., Ltd. China Tesla Automobile Sales and Service (Beijing) Co., Ltd. China Tesla Automobile Sales and Service (Chengdu) Co., Ltd. China Tesla Automobile Sales and Service (Guangzhou) Co., Ltd. China Tesla Automobile Sales and Service (Hangzhou) Co., Ltd. China Tesla Automobile Sales and Service (Nanjing) Co., Ltd. China Tesla Automobile Sales and Service (Shanghai) Co., Ltd. China Tesla Automobile Sales and Service (Shenzhen) Co., Ltd. China Tesla Automobile Sales and Service (Tianjin) Co., Ltd. China Tesla Automobile Sales and Service (Wuhan) Co., Ltd. China Tesla Automobile Sales and Service (Xi’an) Co., Ltd. China Tesla Automobiles Mexico, S. de R.L. de C.V. Mexico Tesla Automobiles Sales and Service Mexico, S. de R.L. de C.V. Mexico Tesla Canada GP Inc. Canada Tesla Canada LP Canada Tesla Energia Macau Limitada Macau Tesla Finance LLC Delaware Tesla Financial Services GmbH Germany Tesla Financial Services Holdings B.V. Netherlands Tesla Financial Services Limited UK Tesla International B.V. Netherlands Tesla Korea Limited South Korea Tesla Lease Trust Delaware Tesla LLC Delaware Tesla Motors Australia, Pty Ltd Australia Tesla Motors Austria GmbH Austria Tesla Motors Belgium SPRL Belgium Tesla Motors Canada ULC Canada Tesla Motors Coöperatief U.A. Netherlands Tesla Motors Denmark ApS Denmark Tesla Motors Exports LLC Delaware Tesla Motors FL, Inc. Florida Tesla Motors France S.à r.l. France Tesla Motors GmbH Germany Tesla Motors HK Limited Hong Kong Tesla Motors Italy S.r.l. Italy Tesla Motors Japan GK Japan Tesla Motors Leasing, Inc. Delaware Tesla Motors Limited UK Tesla Motors Luxembourg S.à r.l. Luxembourg Tesla Motors MA, Inc. Massachusetts Tesla Motors Netherlands B.V. Netherlands Tesla Motors Netherlands Incorporated in (The Netherlands) External Profit Company Netherlands Tesla Motors Netherlands BV (Dubai Branch) 1 Netherlands Tesla Motors New York LLC New York Tesla Motors NL LLC Delaware Tesla Motors Norway AS Norway Tesla Motors NV, Inc. Nevada Tesla Motors PA, Inc. Pennsylvania Tesla Motors SARL Monaco Tesla Motors Singapore Holdings Pte. Ltd. Singapore Tesla Motors Singapore Private Limited Singapore Tesla Motors Stichting Netherlands Tesla Motors Switzerland GmbH Switzerland Tesla Motors Taiwan Limited Taiwan Tesla Motors TN, Inc. Tennessee Tesla Motors TX, Inc. Texas Tesla Motors UT, Inc. Utah Tesla New Zealand ULC New Zealand Tesla Portugal, Sociedade Unipessoal LDA Portugal The Big Green Solar Holdings, LLC Delaware The Big Green Solar I, LLC Delaware The Big Green Solar Manager I, LLC Delaware Tesla Sales, Inc. Delaware Tesla Spain, S.L. Spain Three Rivers Solar 1, LLC Delaware Three Rivers Solar 2, LLC Delaware Three Rivers Solar 3, LLC Delaware Three Rivers Solar Holding Company, LLC Delaware Three Rivers Solar Manager 1, LLC Delaware Three Rivers Solar Manager 2, LLC Delaware Three Rivers Solar Manager 3, LLC Delaware Tiller Solar, LLC Delaware TM International C.V. Netherlands TM Sweden AB Sweden USB SolarCity Manager 2009, LLC Delaware USB SolarCity Manager 2009-2010, LLC Delaware USB SolarCity Manager III, LLC Delaware USB SolarCity Manager IV, LLC Delaware USB SolarCity Master Tenant 2009, LLC California USB SolarCity Master Tenant 2009-2010, LLC California USB SolarCity Master Tenant IV, LLC California USB SolarCity Owner 2009, LLC California USB SolarCity Owner 2009-2010, LLC California USB SolarCity Owner IV, LLC California Viceroy Solar Holdings, LLC Delaware Visigoth Solar 1, LLC Delaware Visigoth Solar Holdings, LLC Delaware Visigoth Solar Managing Member 1, LLC Delaware Zep Solar Australia Pty Limited Australia Zep Solar Hong Kong Limited Hong Kong Zep Solar LLC California Zep Solar Trading Ltd China Zep Solar UK Limited UK
